In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                       No. 13-187V
                                   Filed: June 12, 2013

*************************************
LINDA JEANETTE DRIVER,                     *
                                           *              NOT TO BE PUBLISHED
         Petitioner,                       *
                                           *
v.                                         *               Entitlement; concession;
                                           *              (Tdap) vaccine; brachial neuritis.
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
         Respondent.                       *
                                           *
*************************************
Douglas Lee Burdette, Burkett & Burdette, Seattle, WA, for Petitioner
Alexis Babcock, United States Department of Justice, Washington, DC, for Respondent

                   UNPUBLISHED RULING FINDING ENTITLEMENT 1

        On March 12, 2013, Linda Driver (Petitioner) filed a petition seeking compensation for
her injuries resulting from the administration of a tetanus-diptheria-acellular pertussis (“Tdap”)
vaccine. Petitioner seeks compensation pursuant to the National Childhood Vaccine Injury Act

1
 Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. Absent a timely motion to redact, the decision will be made available to the public in
its entirety. If the Special Master, upon review of a timely-filed motion, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from the decision made available to the public. 42 U.S.C. § 300aa-12(d)(4); Vaccine
Rule 18(b).




                                                 1
of 1986, 42 U.S.C. § 300aa-10 et seq. (“Vaccine Act”). Petitioner alleged that she received the
vaccination on June 20, 2012, and that she suffered brachial neuritis as a result.

        In the Rule 4(c) report, Respondent conceded that Petitioner’s claim is compensable
under the Act. Respondent stated that, in this case, Petitioner “suffered from a Table brachial
neuritis, and that there was not a preponderance of evidence that the brachial neuritis was due to
factors unrelated to the vaccination. Therefore, compensation is appropriate.” Respondent’s
Rule 4 report at 4.

        Special masters may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. 42 U.S.C. § 300aa-13; Vaccine Rule 8(d). The
record demonstrates that seven (7) days following her receipt of the vaccinations, Petitioner
sought medical treatment for complaints of left arm pain and numbness. Respondent’s Rule 4
report at 2. Due to Petitioner’s ongoing complaints of “weakness and her muscles just not
working right,” Petitioner was referred to a neurologist. Id. at 3. Petitioner underwent
electrodiagnositic studies of the upper left extremity and was diagnosed with brachial neuritis or
radiculitis. Petitioner’s Ex. 2 at 156-57. Based upon a review of the record as a whole, the
undersigned finds that Petitioner has established that she is entitled to compensation for her
injuries.

       Accordingly, Petitioner is entitled to compensation. This matter shall now proceed to
the damages phase. 2

         IT IS SO ORDERED.

                                                             /s/ Daria J. Zane
                                                             Daria J. Zane
                                                             Special Master




2
    All preexisting deadlines are CANCELLED.

                                                 2